DETAILED ACTION

Applicant cancelled claims 18-23 in the preliminary amendment dated 1/26/2021.
Applicant cancelled claims 1-17 and added new claims 24-43 in the preliminary amendment 7/27/2021. 
Claims 24-43 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/16/2020, 4/30/2021, and 2/1/2022 are being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810,049 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially the same claims, with the dependent claims being identical.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mangtani (US 2013/0232498 A1) in view of Hillerbrand (US 2004/0054690 A1).

With regards to Claim 24, Mangtani teaches a computer implemented method, comprising: information that defines a condition to be satisfied and an action to be performed in regard to execution of the application on the stack of resources at the service provider network responsive to satisfaction of the condition (i.e., Paragraph 74; monitoring of resource consumption; additional resources will be deployed if needed); creating, based at least in part of the definition included in the received template, the stack of resources at the service provider network to execute the application (i.e., Figure 2); detecting satisfaction of the condition defined in the received template(i.e., Paragraph 74; monitoring of resource consumption; additional resources will be deployed if needed); and responsive to detecting satisfaction of the condition defined in the received template, triggering performance of the action defined in the received template (i.e., Paragraph 74; monitoring of resource consumption; additional resources will be deployed if needed).
receiving a template at a service provider network of a service provider form a client of the service provider (i.e., Paragraph 38, Figure 1, Step F, client providing template to service provider), wherein the template comprises: a definition of a stack of resources comprising one or more compute nodes associated with execution of an application within the service provider network (i.e., Paragraphs 9, 13, 38, Figure 1; ontologies for business applications/tasks) in order to enable and manage dynamic use of computer resources (Paragraph 2). Therefore, based on Mangtani in view of Hillerbrand, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the teachings of Hillerbrand with the system of Mangtani in order to enable and manage dynamic use of computer resources.
	
With regards to Claim 25, Mangtani teaches wherein one of the compute nodes of the stack of resources defined in the template includes an initialization script that upon execution causes bootstrapping of the application (i.e., Paragraph 76; bootstrap script).

With regards to Claim 26, Mangtani teaches wherein the action comprises execution of a command to stop and restart the application (i.e., Paragraph 39; start/stop operations).

wherein the template further comprises resource metadata for customizing the resources (i.e., Paragraphs 26, 30).

With regards to Claim 28, Mangtani teaches wherein: detecting satisfaction of the condition comprises monitoring the resource metadata and detecting a change in the resource metadata that satisfies the condition; and performing the action is action is triggered by detecting that the change in the resource metadata satisfies the condition (i.e., Paragraph 74; monitoring of resource consumption; additional resources will be deployed if needed).

With regards to Claim 29, Mangtani teaches wherein the template further comprises metadata including application configuration information for customizing the application (i.e., Paragraphs 29-30, 41, 47, and 76).

With regards to Claim 30, Mangtani teaches wherein creating the stack of resources further comprises creating at least one resource of the stack of resources to meter usage of at least some of the resources of the stack of resources that are running the application (i.e., Paragraph 74, orchestration component monitors the infrastructure resource consumption).

The limitations of Claim 31 are rejected in the analysis of Claim 24 above, and the claim is rejected on that basis.

The limitations of Claim 33 are rejected in the analysis of Claim 26 above, and the claim is rejected on that basis.
The limitations of Claim 34 are rejected in the analysis of Claim 27 above, and the claim is rejected on that basis.
The limitations of Claim 35 are rejected in the analysis of Claim 28 above, and the claim is rejected on that basis.
The limitations of Claim 36 are rejected in the analysis of Claim 29 above, and the claim is rejected on that basis.
The limitations of Claim 37 are rejected in the analysis of Claim 30 above, and the claim is rejected on that basis.
The limitations of Claim 38 are rejected in the analysis of Claim 24 above, and the claim is rejected on that basis.
The limitations of Claim 39 are rejected in the analysis of Claim 25 above, and the claim is rejected on that basis.
The limitations of Claim 40 are rejected in the analysis of Claim 26 above, and the claim is rejected on that basis.
The limitations of Claim 41 are rejected in the analysis of Claim 27 above, and the claim is rejected on that basis.
The limitations of Claim 42 are rejected in the analysis of Claim 28 above, and the claim is rejected on that basis.


	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 12, 2022